Rugg, C.J.
Each of these actions is on a promissory note alleged to have been signed by the defendant payable to one Fine and by him indorsed to the plaintiff. The defendant admitted that he signed both notes. Fine testified that he indorsed the notes and that the plaintiff, to whom he delivered them, paid him for them shortly after their dates and before their maturities. The plaintiff testified that he paid value for the notes. Both notes were in evidence. This evidence was not contradicted. Each note was in writing for a definite amount and was an unconditional promise to pay to the order of the payee a definite amount of money at a specified time in the future. G. L. (Ter. Ed.) c. 107, §§ 47, 49, 53, 54, 75, 80, 83. The produc*538tian of the notes in these circumstances was prima facie sufficient to support the actions. G. L. (Ter. Ed.) c. 107, §§ 74, 82. Dodge v. Bowen, 264 Mass. 208, 214. Beacon Trust Co. v. Barry, 260 Mass. 449, 450. Stoughton Trust Co. v. Pike, 282 Mass. 39, 40. Auburn State Bank v. National Laundry Co. 289 Mass. 397. There was no evidence to shake the prima facie case established by the plaintiff. The suggestions made in behalf of the defendant are without merit.
In each case the entry may be Exceptions overruled, with double costs under G. L. (Ter. Ed.) c. 211, § 10.